872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rossie C. FORD, Jr., Plaintiff-Appellant,v.AN INDETERMINATE NUMBER OF PERSONS OR AGENCIES, Defendant-Appellee.
No. 88-7110.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1989.Decided March 27, 1989.

Rossie C. Ford, Jr., appellant pro se.
Before PHILLIPS, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Rossie C. Ford, Jr. appeals the district court's order dismissing without prejudice his actions filed under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  These matters were referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate recommended that they be dismissed without prejudice and advised appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Ford did not file his objections until well after expiration of the ten-day limit for filing such objections.  He has offered no excuse for his untimely filing.


2
This Court has held that the timely filing of objections to a magistrate's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   See Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file timely objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.